Citation Nr: 0635768	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-32 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical and thoraco-lumbar segments of 
the spine.  

2.  Entitlement to service connection for a right eye 
disorder.  

3.  Entitlement to service connection for athlete's feet with 
callus formation. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1962 to December 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  


FINDINGS OF FACT

1.  Despite acute and transitory episodes of pain in various 
spinal segments during active service, chronic pathology of 
the cervical and thoraco-lumbar segments of the spine, 
including DDD, first manifested years after active service 
and after multiple post-service injuries, and there is no 
competent evidence linking it to service.  

2.  The veteran has a hereditary or developmental disorder of 
the right eye; an acquired right eye disorder of service 
origin is not shown.  

3.  Current athlete's feet with callus formation is not shown 
to be related to similar acute symptoms during active years 
many years earlier.  


CONCLUSIONS OF LAW

1.  DDD of the cervical and thoraco-lumbar segments of the 
spine was not incurred in or aggravated during active service 
nor did arthritis of any spinal segment manifest within one 
year after discharge from active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2006).  

2.  An acquired right eye disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 U.S.C.A. § 3.303 (2006).  

3.  Athlete's feet with callus formation was not incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 U.S.C.A. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

The provisions of 38 U.S.C.A. § 5103(a) requires that VA 
notify a claimant of the information and evidence needed to 
substantiate a claim, which information and evidence VA will 
obtain, and which the claimant is expected to provide.  VA 
must request any evidence in a claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159.  

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letter dated in August 2002.  
He was notified of the evidence needed to substantiate a 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the August 2002 VCAA notice did not cite the law and 
regulations governing effective dates.  If a service 
connection claim is denied, the effective date matter is moot 
but if granted this matter would be initially addressed by 
the RO.  The same is true with respect to the assignment of 
any disability rating following a grant of service 
connection.  However, the veteran was provided with this 
notice in a March 2006 RO letter, in which he was asked to 
provide any information or evidence concerning his claims 
that he had not previously provided.  So, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   

In any event, while the VCAA notice was intended to be 
provided before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), a timing 
defect may be cured by compliance with proper remedial 
measures which are the issuance of a compliant VCAA notice 
followed by readjudication (by either a rating decision or a 
Statement of the Case (SOC) or Supplemental SOC (SSOC)), 
thereby providing a claimant a meaningful opportunity to 
participate in the claim processing.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006) (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 492 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004)).  

In this case, the RO cured any potential procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence, and to address the issues at a hearing but 
he declined his opportunity to testify at a hearing.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  Specifically, the veteran's 
service medical records (SMRs) and military Reserves records 
are on file, as are the private clinical records of which the 
veteran has informed the RO.  Further, he was provided with 
VA nexus examinations in August and October 2002.  

Relevant Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When inservice chronicity is not 
adequately supported continuity of symptomatology is 
required.  Id.; see also Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Service connection requires that there be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

I.  DDD of the Cervical and Thoraco-Lumbar Segments of the 
Spine

The veteran has submitted copies of photographs of himself as 
a child and as an adult in the Navy.  Some of the 
photographs, purportedly taken after a childhood injury at 
the age of three, depict him with his head tilted to the 
left.  

In a February 1962 medical history questionnaire, the veteran 
reported having or having had, among other things, swollen or 
painful joints, and cramps in his legs.  It was noted that he 
had occasional leg cramps, and a transitory and acute left 
ankle sprain in 1959.  

In August 1963, it was noted that the veteran had injured his 
neck about 3 years ago and recently he had often been noted 
to hold his head to one side without pain or discomfort.  
Occasionally, he felt a sharp pain.  X-rays revealed an 
unusually long dorsal process of the 2nd vertebra but there 
was no other apparent abnormality.  A separate clinical 
notation stated that the neck X-rays were unremarkable with 
posture being relatively good but with the left shoulder low 
and there being a tendency to hold the head to the left.  

Later in August 1963, it was noted that the veteran had a 
back strain.  In mid-September 1963, it was noted that he had 
a lower lumbar strain was caused by lifting in the galley 
just yesterday and now had mid-low back pain when bending and 
lifting.  There was no radiation of pain and he was fairly 
comfortable when standing.  It was reported that he had not 
had any prior serious injury.  On examination, his leg 
lengths were equal and there was no abnormal curvature or 
significant muscle spasm.  There was tenderness in the mid-
line between L5-S1 vertebrae.  The diagnosis was lumbosacral 
strain syndrome.  He was given medication and localized head 
and was not to bend or lift for 1 week.  

Later in September 1963, the veteran was somewhat improved 
but in a bending position it still hurt to lift.  He was to 
continue taking medication and to have limited duty for one 
week.  In January 1964, he had back pain which had been 
persistent for 4 days.  The pain was in the middle of the 
back, between the shoulder blades and was irritated by 
bending over and was worse in the morning.  He had no history 
of trauma.  

On examination, there was no muscle spasm and no pain on 
palpation.  His spine was straight.  The diagnostic 
possibilities were arthritic pain versus epidydimitis.  He 
was to have light duty with no heavy lifting.  Four days 
later, there was a notation of arthritic pain but it was 
noted that he apparently had no inflammatory arthritic 
disorder and the pain was apparently aggravated posturally.  
He was instructed in abdominal and back muscle exercises and 
postural control.  

In September 1964, the veteran had moderately severe 
nonradiating pain between his scapulae since beginning a desk 
job and it was noted that he sat with poor posture.  The 
impression was a muscle strain secondary to poor posture at 
his desk.  In November 1964, he was seen for low back pain.  
He had recurrent back pain for which he had been seeing a 
chiropractor without relief.  He did not have any 
neurological deficit and had full range of motion of the 
back.  The impression was somatization of psychological 
problems.  He was seen again later that month for low back 
pain.  

In an April 1965 medical history questionnaire, the veteran 
reported that he had back trouble and had been seen at a 
chiropractic clinic for treatment of his back and neck for a 
minor back strain with satisfactory progress and it was not 
considered disqualifying.  In August 1965, he had pain 
between his shoulder blades and on examination there was 
tenderness at T5.  X-rays were negative.  The impression was 
a muscle strain.  In September 1965, a laundry bag was 
dropped on his neck and he could not turn his neck normally.  

On reenlistment to the Navy Reserves, the veteran reported 
that he had had back pain in March 1971 but had no current 
complaints.  In March 1972, he complained of pain in the 
upper back, between the shoulder blades, of 3 days duration.  
He reported that he had always slept on an orthopedic 
mattress.  He had this pain after having driven 1,200 miles 
and then sleeping in some barracks.  

On triennial examination in the Navy Reserves in September 
1976, the veteran reported that he had been treated for a 
pinched nerve in the low back at a clinic in Seattle.  He had 
also been treated by a chiropractor in Seattle.  There was no 
interval change except for his back problem.  Reportedly, his 
back was now "O.K."  

Clinical records from a private chiropractic clinic from 1973 
to 2002 show that in June 1973 the veteran was seen for a new 
neck injury caused by falling and which had aggravated a pre-
existing injury of the atlas-axis subluxation which was 
moderately severe.  Later that month, it was noted that he 
was improving but was straining the area of injury at work.  

In June and July 1973, the veteran was also seen for 
complaints involving the thoracic and lumbar spinal segments.  
In July 1973, he twisted his back.  In November 1975, it was 
noted that he had a case of a "state industrial" injury to 
the low back.  In January 1976, he had a subluxated 
vertebrae, produced when a fellow employee picked him up and 
squeezed him.  He continued to receive chiropractic 
adjustments in the following years.  

In September 1990, a private physician stated that in 
September 1990 the veteran had awakened with pain between his 
shoulder blades with some radiation into the trapezius and 
down the right arm to the elbow.  He had a history of 
intermittent back problems in the past but this was 
predominantly his low back.  He had a history of slight 
divergence of vision with some changing requirements for 
prisms which apparently occurred after a neck injury in 
gymnastics.  

On examination, the veteran had a chronic head tilt to the 
left and had some tendency toward double vision with head 
tilting to the right which might be partially compensated 4th 
nerve palsy, although a latent strabismus was also possible.  
The physician was not certain of the cause of the veteran's 
neck and arm complaints but, perhaps, his chronic head tilt 
to the left made him more susceptible to cervical nerve root 
irritation.  However, he lacked the numbness or paresthesias 
and there were no definite motor changes.  

Clinical records from a private chiropractic clinic shown 
that in September 1990 the veteran had radicular pain and 
weakness into the right arm radiating from his back.   
Records from a chiropractic clinic show that the veteran was 
seen for a November 1990 low back injury that occurred from 
lifting heavy loads while unloading a truck.  X-rays showed 
multiple static intersegmental disrelations.  On examination 
there was, in part, severe hypertonicity of the lumbar 
muscles.  The diagnosis was lumbar subluxation complex.  
Another clinical record date in November 1990, from a 
chiropractic clinic reflects a diagnosis of lumbosacral 
sprain/strain condition with joint dysfunction.  

Records of another chiropractic center dated July to 
September 2002, and the veteran's August 2002 statement, 
reflect that he was in a vehicular accident in June 2002.  
The clinical records show additional spinal adjustments after 
that accident.  X-rays in July 2002 show findings consistent 
with a sprain/strain injury of the cervical spine with 
resultant alteration of joint mechanics, including severely 
restricted range of motion, which was complicated by pre-
existing moderate to severe degenerative changes.  

There was mild scoliosis at T5-6 with apex to the right and 
pronounced spur formation at T8-9, yielding a diagnostic 
impression of pre-existing severe degenerative change of the 
mid-thoracic spine, complicated by pre-existing mild 
scoliosis.  Lumbosacral X-rays found severe disc space 
narrowing at L5-S1 with anterior spur formation and the 
impression was pre-existing degenerative changes of the 
lumbosacral region.  

In July 2002, the veteran filed the current claim.  On VA 
orthopedic examination in August 2002, he reported that 
during service in 1963 he had picked up a tub full of brine 
and thereafter could not straighten his back out.  In 1964 
and 1965, he had back pain and was treated by a chiropractor 
who told him that his alignment was totally out and that he 
would need continued care because of this problem.  

After service discharge, he went back to the chiropractor 
because the backache returned and it now came without 
warning.  It would start as a dull ache and then become a 
rather severe pain.  It was further aggravated because 2 
months ago he was rear-ended in a motor vehicle accident and 
re-injured his back all over again and was now under the care 
and treatment of a chiropractor for severe backache and loss 
of back alignment.  

On physical examination, he had muscle spasm of the neck.  He 
had mild scoliosis of the thoracic spine to the right.  He 
had limitation of motion of the lumbar spine.  The pertinent 
diagnoses were a chronic neck strain, thoracic strain, and 
low back strain, with anatomical scoliosis.  X-rays revealed 
diffuse DDD of the cervical spine with angulation, 
osteophytosis, and disc space narrowing at C3 thru T1, mild 
DDD of the thoracic spine with osteophytosis, and DDD of the 
lumbar spine.  

Although at the time of the recent VA examination the veteran 
related his history of in-service back strains, it is 
pertinent to observe that he made no mention of his multiple 
post-service back injuries.  He was treated on several 
occasions during service for back symptoms and sought 
treatment from a chiropractor during that time but following 
his December 1966 discharge from active service, on 
examination in June 1971, more than four years later it was 
noted that he had no current complaints.  

Also, his back was noted to be "O.K." on a Reserves 
examination in 1976, and this was after the June 1973 post-
service injury, which itself was followed by occupational 
back strains and, apparently, another occupationally related 
back injury in 1975 as well as others at least as recently as 
November 1990 and by a recent injury in a vehicular accident.  

It is only after these post-service injuries that X-rays have 
revealed any spinal abnormalities, including DDD and 
arthritis but this was many years after military service and 
after the numerous post-service injuries (even though the 
veteran now seeks to downplay the significance of these 
recent injuries).  

Accordingly, service connection for DDD of the cervical and 
thoraco-lumbar segments of the spine is not warranted because 
a chronic spinal disability is first shown many years after 
service and is not shown by competent evidence to be related 
to active service.  

II.  A Right Eye Disorder

The February 1962 examination for Navy enlistment found that 
the veteran had defective vision which was not considered 
disqualifying.  His uncorrected distant visual acuity was 
20/200 in each eye correctable to 20/20 in each eye.  It was 
noted that he wore prescription lenses.  In an adjunct 
medical history questionnaire, he reported having or having 
had, among other things, eye trouble.  Later in February 
1962, his uncorrected distant visual acuity was 20/400 in 
each eye correctable to 20/20 in each eye.  

In August 1964, the veteran had twitching around his eyes.  
Also in that month, he had periodic blurring of vision and 
was given a new prescription for his lenses.  On examination 
in April 1965, the uncorrected distance visual acuity was 
200/20 in the right eye and 100/20 in the left eye, 
correctable to 20/20 in each eye.  On general examination in 
August 1966, the veteran's uncorrected distance visual acuity 
was 200/20 in the right eye and 100/20 in the left eye, 
correctable to 20/20 in each eye.  

In October 1966, the veteran reported that he had had a 
burning sensation in his eyes for 2 days.  After an 
examination, which found right hypertropia, his was given a 
new prescription for his lenses.  On re-enlistment to the 
Navy Reserves, the veteran's uncorrected distant visual 
acuity was 20/30 in the right eye, correctable to 20/20, and 
20/20 in the left eye.  It was noted that he worse 
prescription glasses for correction of a refractive error in 
the right eye.  

On examination for extension in the Navy Reserves in June 
1972, the veteran's uncorrected distant visual acuity was 
20/30 in the right eye, correctable to 20/20, and 20/20 in 
the left eye.  In an adjunct medical history questionnaire, 
it was noted that he wore corrective lenses for a refractive 
error but other notations are illegible.  On examination for 
re-enlistment in the Navy Reserves in March 1974, his 
uncorrected distant visual acuity was 40/30 in the right eye, 
correctable to 20/20, and 20/20 in the left eye.  On 
triennial examination in the Navy Reserves in September 1976, 
the veteran's uncorrected distant visual acuity was 20/30 in 
the right eye and 25/20 in the left eye, correctable to 20/20 
in each eye.  

On VA orthopedic examination in August 2002, the veteran 
reported that his left eye was lower than his right eye and 
that he had to wear prisms to compensate for the disparity 
between the vision in the eyes.  He was continually having 
problems in adjustment of the prisms because the left eye was 
not in the same alignment with the right eye.  Reportedly, he 
had had no eye diseases and no injuries of the eyes.  On 
examination his left eye was lower than the right.  The 
pertinent diagnosis was a disparity between the eyes with the 
left being lower than the right.  

On VA ophthalmologic examination in October 2002, the veteran 
complained of a lazy right eye and forced head tilt for the 
last 15 to 20 years.  He claimed that he had no head tilt 
during his childhood or during adolescence but was noted to 
have developed head tilt during active service and was 
prescribed prisms for his glasses 20 years ago.  It was found 
that the veteran had right hypertropia possibly representing 
decompensation of silent superior oblique muscle but possible 
Duane's retraction syndrome could not be excluded.  It was 
recommended that for a more detailed examination and expert 
opinion the veteran should be evaluated by a 
neurophthalmologist or a specialist in strabismus.  

The veteran was evaluated in December 2002 by VA 
neurophthalmologists, at which time it was noted that the 
veteran had had head trauma at the age of 3 and had started 
to develop left head tilting at that time, as proven by 
photographs of the veteran which were on file.  He had right 
hypertropia which was worse on right head tilting and 
leftward gazing.  The impression was traumatic right oblique 
palsy, which seemed to have decompensated over the past 
years.  

For definitional purposes, hyperopia is an error of 
refraction as a result of the eyeball being too short from 
front to back and is called farsightedness.  Dorland's 
Illustrated Medical Dictionary, 795-96, (27th ed. 1988).  

Moreover, Duane's retraction syndrome is a hereditary 
congenital syndrome in which the affected eye shows 
limitation or absence of abduction, restriction of adduction, 
retraction of the globe on adduction, narrowing of the 
palpebral fissure on adduction and widening on abduction, and 
deficient convergence.  It is transmitted as an autosomal 
dominant trait and is also called retraction syndrome and 
Stilling-Turk-Duane syndrome.  Dorland's Illustrated Medical 
Dictionary, 795-96, (27th ed. 1988).  

Significantly, congenital or developmental defects, e.g., 
refractive error of the eyes, as such are not diseases or 
injuries within the meaning of applicable legislation and, 
thus, are not disabilities for which service connection may 
be granted.  38 C.F.R. § 3.303(c) (2006).  

Here, it is clear that the veteran's disability of the right 
eye, whether hypertropia or Duane's retraction syndrome, is 
developmental in nature and, so, is not a disability for 
which service connection may be granted.  The recent VA 
examination suggested that the veteran's visual problem might 
be associated with some pre-service trauma.  However, the 
SMRs reflect only that the veteran was at times given new 
prescriptions for lens due simply to a refractive error and 
do not indicate any other pathology.  So, any decompensation 
of traumatic right oblique palsy is not shown to have 
occurred during or to be attributable to the veteran's active 
service. 

Further, a recent history related by the veteran of 
developing a chronic head tilt during service, which it is 
suggested has caused his current right eye disorder, is 
rebutted by an even more recent clinical history which a VA 
examiner noted was corroborated by photographic evidence.  
Accordingly, service connection for a right eye disorder is 
not warranted.  

III.  Athlete's Feet With Callus Formation

In a February 1962 medical history questionnaire, the veteran 
reported having or having had, among other things, foot 
trouble, and it was noted that he had tinea pedis.  

In April 1964, the veteran had a callus on the ball of the 
left foot which affected him when he worked.  He was given 
aspirin and a dressing was applied.  In May, a salicylic acid 
dressing was applied and 3 days later he was rechecked for a 
plantar wart which was redressed with a salicylic acid 
dressing.  Later in May, it was noted that the plantar wart 
was decreasing and even later a 2 inch by 2 inch pad was 
applied.  By the end of May, it seemed well head and without 
any recurrence.  However, in June 1964, he complained of a 
sore foot and a hot soak was applied for a callus on the 
bottom of the left foot. 

In September 1966, the veteran had sore feet, with an 
irritation of the left foot.  He was treated for a fungal 
infection of the right foot, with some improvement in the 
condition.  He reported that he had a pinched nerve in his 
spinal cord.  Actually, he had had severe pain medially in 
the lower back while picking up trash from deck, while in a 
stooped position.  He stated that he felt as if his feet were 
going out from under him while standing.  There seemed to be 
a continual dull pain.  On re-enlistment to the Navy 
Reserves, the veteran reported that he had had a callus 
removed from a foot in 1965.  

On VA orthopedic examination in August 2002, the veteran 
reported that he now had calluses on both feet and had had 
daily foot problems since he was on active duty.  He used a 
Desenex spray which helped to keep the area clean and 
prevented the cracking and the callus formation.  On physical 
examination, he had athletes foot, bilaterally, but no 
scaling or calluses and the feet otherwise looked 
satisfactory.  The pertinent diagnosis was athlete's foot, 
bilaterally, with minimal callus formation.  

For definitional purposes, tinea pedis is athlete's foot.  
Antonian v. Brown, 4 Vet. App. 179, 181 (1993).  It was noted 
on the service entrance examination but only in an adjunct 
medical history questionnaire.  So, the presumption of 
soundness is not rebutted but, equally important, it is not 
otherwise shown or contended that any pre-existing tinea 
pedis of foot disorder was aggravated during service.  

During service the veteran was treated in 1964 for a callus 
formation and what may have been a plantar wart and he was 
treated for a fungal infection in 1966 with some improvement.  
However, no fungal infection or callus formation is shown 
thereafter until the VA examination in 2002, more than three 
decades after military service.  

Competent evidence is required to establish the existence of 
current disability and a nexus between such current 
disability and military service.  However, laypersons do not 
have the professional medical training and/or expertise to 
render competent medical diagnoses or opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494, 95 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

Here, there is no competent evidence linking any current 
athlete's feet or callus formation to any foot pathology 
decades earlier during active military service.  To the 
extent that the veteran alleges that his current fungal 
infection is a continuation of the acute infection during 
service, he is not competent to render such a diagnosis or 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

Based on the discussion above, the claims are denied because 
the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for DDD of the cervical and thoraco-lumbar 
segments of the spine is denied.  

Service connection for a right eye disorder is denied. 

Service connection for athlete's feet with callus formation 
is denied.  



____________________________________________
LINDA ANNE HOWELL.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


